Title: To George Washington from Robert R. Livingston, 11 September 1782
From: Livingston, Robert R.
To: Washington, George


                        
                            Philadelphia 11th September 1782Dear Sir
                        I delayed answering your last favor in the expectation that we should receive some inteligence from Europe that it would give me pleasure to comminicate A ship arrived Last night from Holland she brings letters from Mr Adams but nothing which looks like  a speedy termination of the war the negotiations still continue, Mr Jay & Mr Genvile remain in France tho’ I am much inclined to think from the character & principles of Lord Shelburne that these negotiations  will be spun out to some length—The enclosed extract of a Letter from Mr Barclay gives you the latest news from Europe—we have yet recd nothing from France thro the unaccountable neglect of our ministers Mr Lawrance has declined the commission given him by Congress for making peace—& proposes to return shortly to this place—I have been so much engaged in reading Letters & lay them before Congress that  it was out of my power to  take up my pen to write to your Excellency till just now & I am apprehensive of losing the means of sending my letter as the post hour is arrived—this must be  my appology for the evident  past with which the incorrect Letter is written—I can not con clude however without congratulating your Excellency upon the arrival of the goods purchased in Holland by Mr Lawrance so that the army will have no inconsiderable addition to their supplies—I have the honor to be Dear Sir With the sincerest respect & esteem Your Excellencys Most Obt Hum. Servt
                          
                            R. R. Livingston
                        
                    